           Case 15-23888          Doc 40       Filed 12/03/19 Entered 12/03/19 15:34:55                          Desc Main
                                                  Document Page 1 of 1

                                              United States Bankruptcy Court
                                           Northern District of Illinois, Eastern Division

  IN RE:    Kory Wilson                                           )              Chapter 13
                                                                  )              Case No. 15 B 23888
            Debtor(s)                                             )              Judge Timothy A Barnes

                                                        Notice of Motion

      Kory Wilson                                                                Debtor A ttorney: David M Siegel
      3008 W 60th St                                                             via Clerk's ECF noticing procedures
      Chicago, IL 60629


                                                                                 >    Dirksen Federal Building
  On December 12, 2019 at 9:00 am, I will appear at the location listed to the   >    219 South Dearborn
  right, and present this motion.                                                >    Courtroom 744
                                                                                 >    Chicago, IL 60604
  I certify under penalty of perjury that this office caused a copy of this
  notice to be delivered to the persons named above by U.S. mail or by the
  methods indicated on or before Tuesday, December 3, 2019.                      /s/ MARILYN O. MARSHALL
                                                                                 MARILYN O. MARSHALL, TRUSTEE

                            Motion to Dismiss Case for Failure to Make Plan Payments

  Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
  [6], stating:

  On July 13, 2015, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
  September 21, 2015, for a term of 36 months with payments of $100.00.

  The status of the debtor's plan is:   Current Month           Cash Due             Cash Received     Payment Default
                                              53                $5,648.00              $5,430.00          $211.18

  A summary of the 12 most recent receipt items is set forth below:              Report Date: 12/03/2019
                                                                                 Due Each Month: $100.00
                                                                                 Next Pymt Due: 12/12/2019

      Date       Ref Num                Amount                              Date       Ref Num              Amount
YABK0000330621W-PAYPAL
  06/26/2019            INC                $46.15                     YABK0000330705W-PAYPAL
                                                                        07/10/2019            INC              $46.15
YABK0000330719W-PAYPAL
  07/24/2019            INC                $46.15                     YABK0000330802W-PAYPAL
                                                                        08/07/2019            INC              $46.15
  08/21/2019
YABK0000330816W-PAYPAL  INC                $46.15                     YABK0000330830W-PAYPAL
                                                                        09/04/2019            INC              $46.15
YABK0000330913W-PAYPAL
  09/18/2019            INC                $46.15                     YABK0000330927W-PAYPAL
                                                                        10/02/2019            INC              $46.15
  10/16/2019
YABK0000331011W-PAYPAL  INC                $46.15                     YABK0000331025W-PAYPAL
                                                                        10/30/2019            INC              $46.15
YABK0000331108W-PAYPAL
  11/13/2019            INC                $46.15                     YABK0000331122W-PAYPAL
                                                                        11/27/2019            INC              $46.15

  WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

  Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
  224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
  Ste 800
  Chicago, IL 60604
  (312)431-1300
